Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 1 of 13




                  EXHIBIT A
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 2 of 13

                                                  Dr- Matthew Edman
                                                   April 29, 2020
        L                               TINITED STATES DISTRICT                             COURT

        2                               SOUTHERN           DISTRICT OF FLORTDA
        3                                CASE         NO.      9:   18-cv-801-76-BB/BR
        4
             IRA KLEIMAN, ES the personal representative
        5    of t.he Estate of David Kleiman, and
             W&K Info Defense Research, LLC,
        6
                                  Plaintiffs,
        7
             -vs -
        B
             CRAIG WRIGHT,
        9
                                  Defendant.
       10

       1l-   *****)t**:t*******                                                   ***
       t2    TELECONFERENCE DEPOS]TION OF DR                                          MATTHEW EDMAN

       l_3   DATE TAKEN:            April         29, 2020
       I4    TIME: L0:10 a..m. - 4z4O P.m.
       15
             TAKEN BEFORE: RICK E. I,EVY, RPR, FPR
       L6                  AND NOTARY PUBI,IC

       T7

       1-B   *   *   *   *   rk *   *    *   t(   *    *   *    *    *   :l   *   *    *    *


       L9

       20

       2A

       22

       23

       24

       25


                                                  U.S.         LEGAL SUPPORT
                                             www.      uslegalsupport                   .   com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 3 of 13

                                            Dr. Matthew Edman
                                             April 29, 202A                      t_3


            1           A.      Yes.
            2           O.      Are you opining that Dr. Wright manipulated
            3    any documents?
            4           A.      Same answer.

            5           0.      And by rrsame answer" you mean everything   we

            6    discussed with regards to the other quest.ion would appty
            7    by switching            modified, manipulated you'1I have the
            B    Same   answer; COrreCt?
            9                   MR. ROCHE: Objection, form. Dr. Edman, just
       1-0              t.o the ext,ent you can answer t.he question I would
       l_   l-          just instruct you to answer the quest.ion as opposed
       t2               to referring back to your last answer.
       13        BY MR.      KASS

       L4             O. I'11 re-ask t.he question and then we'lI see
       15        how Dr. Edman does it. Are you opining that Dr. Wright
       I6        has manipulated any documents?
       1-7              A.      Iopining t,hat a number of documents were
                                    am
       l_B       manipulated in a manner that. would be consistent with
       L9        the defendant, having performed those manipulations '
       20             O. Are you opining that it in fact was Dr. Wright
       2L        who made those manipulations?
       22            A. I don't believe that.'s explicitly stated in             my

       23        report buL the implication suggests t.hat. it woul-d be
       24        consistent with the defendant having performed t,hose
       25        manipulations.

                                            U.S.   LEGAL SUPPORT
                                         www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 4 of 13

                                        Dr. Matthew Edman
                                         April 29, 2020                        L4


          1         O. Right but that,'s not your actual final
         2     conclusion; correcL?
         3               MR. ROCHE: Objection, form.
         4               THE WITNESS: Can you restaLe the question?

          5    BY MR.   KASS

          6         0. Sure. I believe you stat.ed t,he implicat,ion
          7    was that it. was Dr. Wright who made those modifications
          B    but do you actual-Iy conclude that. it. in fact was
          9    Dr. Wright. who made t.hose modifications?
       10           A. Again I don't believe in my report I conclude
       l_ l_   decisively that it. was Dr. Wright who made the
       L2      modifications but Lhe implicaLion is that the
       l_3     modifications are consistent with the defendant having
       t4      done   t.hem.

       l_5            O.       And that would be your same opinion at trial;
       L6      correct?
       T7             A.       Yes.
       1B             O.       Are you opining that Dr. Wright has altered
       L9      any documents?
       20           A. Again I don't believe that's stated explicit,ly
       21,     in my report but. the implication is clear that the
       22      modificat,ions would be consistent or alterations would
       z3      be consistent. with the defendant having performed t,hat.
       24           O. But, you're not actually opining t.hat it, was
       25      Dr. Wright, in fact who made those alt.erationsi correct?

                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 5 of 13

                                         Dr. Mat.thew Edman
                                          April 29, 2020                       15

            l-        A. Yes, I don'L believe I explicit.ly state so in
            2    my report.
            3         O. And that would be your same opinion at trial;
            4    correct    ?


            5          A.       Yes.
            6         O. Are you opining that. Dr. Wright has done
            7    anything to make certain documents unauLhentic?
            B              MR. ROCHE: Repeat. that.. I didn't hear the
            9         end of the quest.ion.
       1_0       BY MR.    KASS

       t_   1_         O. Are you opining t,hat. Dr. Wright has done
       T2        anything t.o make certain document.s unauLhent,ic?
       l-3             A. Again I don't. believe I explicitly state that.
       1-4       in the report..
       15              O. Will you but will you be opining that. it, in
       t6        fact, was Dr. Wright who made the documents unauthent.ic?
       1,1                   MR. ROCHE: Objection, form.
       1B                    THE WITNESS: Again I don't believe I stated
       t9              that, explicitly in my report but the implication
       20              the evidence suggest.s t,he alt,erations to make the
       2L              documents unauLhentic would be consistent with the
       22              defendant having performed.
       23        BY MR.    KASS

       24              O.       Is that going to be your same opinion    at,

       25        t.ria1?

                                         U.S.    LEGAL SUPPORT
                                       www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 6 of 13

                                       Dr. Mat,t.hew Edman
                                        April 29, 2020                       19


         1                   THE WITNESS:     I don't have any evidence to
         2          suggest someone        other Lhan Dr. Wright performed
         3          those manipulations.
         4     BY MR.   KASS

         5          O.       So is it your opinion that all the evidence
         6     suggests t,hat Dr. Wright made t.hose manipulations?
         7          A.       Again that.'s my opinion that t.he manipulations
         B     are consist,ent with Dr. Wright.
         9          O. And the only person you're aware of that was
       1-0     consistenL that, fits the consistency of having made
       l- l-   those manipulations is Dr. Wright.?
       t2           A. To t,he best. of my knowledge, yes.
       l_3          O. Is that going Lo be your opinion at trial?
       L4           A.       Yes.
       1-5          O.       Are you going to be providing an opinion as to
       L6      whet.her Dr. Wright is a forgerrer?
       L7                    MR. ROCHE:     Objection, form.
       l_B                   THE WITNESS: Could     you be more specific?
       t9      BY MR.    KASS

       20           O.    Sure. Are you going to be giving an opinion
       2L      as t.o whether Dr. Wright, has forged any documents?
       22            A. Again my opinion is that. t.he manipulations
       23      t,hat I observed are consistent, with the defendant having
       24      made t.hem.
       25           O.       Are you going to be       just to clarify now as

                                      U.S.    LEGAL SUPPORT
                                    www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 7 of 13

                                    Dr. Matthew Edman
                                     April 29, 2020                          20


        l-   far as I'm going away from the manipulat,ions meaning
        2    those four different words so now I am going t.o be using
        3    more specific terms going forward. You underst,and that,?
        4          A. Yes.
        5          O. Okay. Are you going Lo be providing an
        6    opi,nion that Dr. Wright in fact forged documents?
        7                MR. ROCHE: Obj ect,ion. Seems like werre
        B          splicing words here Zalman. To the extent you want
        9          to define what you mean by t.hese words that might
       l-0         be
       11_                 MR. KASS: Irm usingthe word forged which he
       t2          uses in his report . I t,hink t.hat.'s f air game.
       13          We'11 get to asking what his definition of forgery
       L4          is but, now I'm using a word Lhat's in his report.
       l-5         Dr. Edman, however you understand forgery to mean
       L6          that's my question.
       1,7                 THE WITNESS:    Okay. Could you please restaLe
       l_B         the question?
       1,9   BY MR.     KASS

       20         O. Sure. Are you giving any opinion that Dr.
       21,   Wright forged document,s?
       22         A. Again t,hat's my opinion that forgeries were at
       23    least consistent wiLh the defendant having created them.
       24         O. Are you opining that. it, was Dr. Wright, in fact
       25    who made     that forgery?

                                    U.S.   LEGAL SUPPORT
                                 www. uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 8 of 13

                                    Dr. Matthew Edman
                                     April 29, 2A20                          21

        1-        A. I don't believe I explicitly sLat,e so in my
        2    report but t.he implication is clear.
        3         O. And that. 's t,he same opinion you're going to         be

        4    giving at trial; correcL?
        5          A.    Yes.
        6         O. And is it also your opinion that Dr. WrighL is
        1    the only person who is consistent with having made those
        B    documenL forgeries?
        9         A. That's my opinion that the only person known
       l_0   t,o me consistent with having created the forgeries is
       1l_   t.he def endant.
       L2         O. Are you opining that Dr. Wright has committ.ed
       1-3   fraud based on t.he documents that you have viewed?
       L4              MR. ROCHE: Objection, calls for a legal
       1_5         conclusion.
       L6                THE WITNESS: Yes. I don't know exactly what.
       L7          you mean by fraud. I believe t,hatrs more of a
       t-B         legal term of art and I don'L use that Lerm in my
       T9          reporL so I don't believe I'11 be offering any
       20          opinions as to whether or not any of these
       2I          documents constit.ut,e fraud.
       22    BY MR.   KASS

       23          O. Okay. Are you offering any opinion as to
       24    whether Dr. Wright is a purgerrer?
       25         A. Not based on the document.s that I have

                                   U.S.    LEGAL SUPPORT
                                 www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 9 of 13

                                       Dr. Matt.hew Edman
                                        April 29, 2020                          22


            1    reviewed. Again I believe perjury is a 1ega1 term of
            2    art, I am not a lawyer so I can't speculate or opine on
            3    whaL constitutes perjury.
            4         O. Are you giving any opinion that reflects on
            5    Dr. Wright.'s truthfulness?
            6               MR. ROCHE: Objection, form.
            1               THE WfTNESS: I'm opining on my review of
            B         cert,ain documents. I believe it's up to the jury
            9         and t.he final finder of facts Lo opine on t.he
       10            defendant' s truthfulness.
       l-   l_   BY MR.   KASS

       L2             O.     Are you giving any opinion t.hat. ref lects   on

       l-3       Dr. Wright,'s credibiLity?
       L4                   MR. ROCHE: Objection, form.
       1-5                  THE WITNESS: Again Itm just simply reviewing
       L6             documenLs and providing my opinions based on those
       L'7            documents . It's not up to me t.o opine on how that
       1-B            impact.s the defendant's credibility.  I believe
       L9             that's up to the jury and the final finder of fact.
       20        BY MR.   KASS

       2L             O. So just to rephrase is it fair t,o state that
       22        you are not going to be explicit.ly opining that. Dr.
       23        Wright is not credible?
       24                  MR. ROCHE: Objection, form.
       25                  THE WITNESS: Again I believe it's up to the


                                      U.S.    LEGAL SUPPORT
                                    www.   uslegalsupporL   .   com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 10 of 13

                                    Dr. Matthew Edman
                                     ApriL 29 t 2020                          54


         l_         a. Now I just want to understand a little bit
         z    more as to the sLructure of your report and just I want
         3    t,o try and summarLze it and t.hen just let me know if
         4    it's accuraLe or if you want to make any changes. The
         5    way I underst.and your report t.o work is that you'll
         6    start. off with a Roman numeral number and a header of a
         7    Bates number of a cerLain document and I underst.and that
         8    t.o be the document that. you're going t.o be anal-yz:-ng in
         9    that sect.ion. Is that correct.?
        10          A. Yes, f believe that's generally the structure.
        11          O. And t.hen if we scroll down until the nexL
        I2    Roman numeral header there is generally going to be a

        l-3   last paragraph in this particular case on page number
        L4    t.hree it is going t,o be paragraph number six and it says
        15    accordingly and it gives an opinion; is that correcL?
        L6         A.      Yes.
        L7         O. So and in this part.icular case it's your
        1_B   opinion t.hat. the document's not authentic and it has
        19    been manipulated? Sorry, are you waiting for me?
        20         A. My apologies, I don't believe you asked a
        2L    quest.ion.
        22         O.   Irm sorry. My question was is it your opinion
        23    that   your opinion in paragraph six is Lhat the
        24    document is not an authentic invoice but instead has
        25    been manipulated; correct?

                                    U.S. LEGAL SUPPORT
                                  www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 11 of 13

                                      Dr. Matthew Edman
                                       April 29, 2020                         55

         l-        A.     Correct.
         2         O.     And so is it fair to say that all the
         3    paragraphs bet,ween Lhe Roman numeral header and your
         4    conclusion which is the last paragraph of that. section
         5    is t,he basis and the facts that support your conclusion?
         6         A.   In the sect.ionr !es.
         7         O. That's generally t.hroughout your report?
         B         A. That is generally throughout my report.s.
         9         O. Are you relying       throughout your report are
        10    you relying on any bases that are not identified in
        11    those paragraphs?
        L2         A.     No.

        1_3         O. Dr. Edman, do you reca11 providing an opinion
        L4    t.hat certain documenLs are forgeries?
        1_5         A. . Yes.
        L6          O. What does a forgery mean to you?
        L7               MR. ROCHE: Objection, asked and answered.
        1-8              THE WITNESS: Again forgery to me is a
        L9          document that has been manipulated to appear Lo be
        20          something other than what it actually is.
        2t    BY MR.   KASS

        22         O.     So what.'s the difference between a forgery and
        23    a manipulated     document,?

        24                MR. ROCHE:Objection, form.
        25                THE WITNESS: I believe that. we had previously


                                     U.S.    LEGAL SUPPORT
                                   www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 12 of 13

                                    Dr. Matthew Edman
                                     April 29, 2020                           56


         1_        agreed that they were all       synon)rms.

         z    BY MR.   KASS

         3         O. WelI, I jusL wanted to make sure that was
         I    actually your opinion. It appears like it is?
         5         A. Yes, my opinion forgery is a document t.hat has
         6    been manipulated to appear to be something other than
         7    what it is thus it's a manipulated documenL.
         B         O. If a document was manipulated but you don't
         9    know what the intention was can that document be a
        10    forgery?
        11_                MR. ROCHE: ObjecLion.
        t2                 THE WITNESS:     Again as we discussed previously
        13         I don't opine on t,he reason f or any of these
        L4         manipulations or aL least the ultimate purpose of
        1_s        the manipulated documented.
        L6    BY MR.   KASS

        L7          O. Here is my question. My understanding of what
        l-B   you just testified is that. a forgery is when a document
        L9    has been manipulated to appear to be something than what
        20    it actually is. Is t,hat accurate?
        2L          A. I agree with your definit.ion.
        22          O. So it seems to me that there is some sort of
        23    int.ent, because you're opining when something is f orged
        24    t,hat somebody was trying to make t.his look like it was
        25    somet.hing   else, correct?

                                   U.S. LEGAL SUPPORT
                                 www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 554-1 Entered on FLSD Docket 06/02/2020 Page 13 of 13

                                     Dr. Matthew Edman
                                      April 29, 2020                          57

           1          A. CorrecL. The document was changed but as for
          2     why specifically that document was changed for example
          3     an e-mail from 20l-4 to 20tI I don't generally opine on
          4     why this specific date t.hat. was chosen.
          5           O. Let me ask you. If I have an invoice          this
           A    is a hypothetical I'm being very clear. If I have an
          7     invoice that I prepared yesterday and f was planning on
          B     sending it t.o a third party and f didn't get around t.o
           9    it I'm going to send it today so I changed t.he date, I
        10      went into PDF I used t.he text edit.or, I changed
        l- t-   yest.erday' s date to today' s date and then I sent. it out.
        12      Wou1d   you agree that documenL has been manipulat,ed?
        1-3          A.     Yes.
        L4           O.     Has it been altered?
        l_5          A.     Yes.
        L6           O.     Has it been modified?
        L7           A.     Yes.
        l-B          O. Has it. been forged?
        1,9          A. Based on your hypothetical the description it
        20      was an invoice dated yesterday that was made Lo look
        2I      like an invoice dated today so in some sense you could
        22      consider t.hat a forgery.
        23           0. Would you consider it. a forgery?
        24          A. I t,hink it, depends on the context in your
        25      hypothetical but based on the definitions wetve agreed

                                     U.S. LEGAL SUPPORT
                                   www. uslegalsupport . com
